Citation Nr: 1743385	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low back disability.

2. Entitlement to an effective date earlier than May 19, 2011, for the grant of service connection for the low back disability.

3. Entitlement to a rating in excess of 10 percent for right side lumbar radiculopathy.

4. Entitlement to an effective date earlier than May 19, 2011, for the grant of service connection for right side lumbar radiculopathy.

5. Entitlement to service connection for a neck/cervical spine disability.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.A.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  RO jurisdiction has been transferred to the RO in New Orleans.

This case was previously remanded by the Board for a hearing.  The Veteran testified before the undersigned at a Board hearing held via videoconferencing technology in April 2017; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 25, 2017, the low back disability is manifested by range of motion in excess of 30 degrees and does not equal ankylosis and no additional functional limitations to a compensable degree.

2. From May 25, 2017, the low back disability is manifested by range of motion limited to 20 degrees but does not equal ankylosis.

3. Prior to May 24, 2017, the right side lumbar radiculopathy was not shown to be worse than "mild" in severity for incomplete paralysis of the sciatic nerve.

4. From May 24, 2017, the right side lumbar radiculopathy was shown to be "moderate" in severity for incomplete paralysis of the sciatic nerve, but not worse.  

5. The Veteran initially filed a claim for service connection for a back injury in September 1995, which was denied by the RO in a February 1996 rating decision.  The Veteran, who received timely notice of the denial, did not appeal it, and the rating decision became final; he filed his claim to reopen on May 19, 2011.  

6. The Veteran initially filed his claim for service connection for a sciatic nerve condition (later service connected as right side lumbar radiculopathy) on April 29, 2011; his entitlement to the disability arose on May 19, 2011 when he was awarded service connection for right side radiculopathy on a secondary basis to the low back.

7. The Veteran's neck/cervical spine disability is unrelated to service.


CONCLUSIONS OF LAW

1. Prior to May 25, 2017, the criteria for an evaluation in excess of 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code (DC) 5237 (2016).

2. From May 25, 2017, the criteria for an evaluation of 40 percent for the service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DC 5237 (2016).

3. Prior to May 24, 2017, the criteria for an evaluation in excess of 10 percent for right side lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, DC 8520 (2016).

4. From May 24, 2017, the criteria for an evaluation of 20 percent for right side lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, DC 8520 (2016).

5. The criteria for an effective date earlier than May 19, 2011, for the grant of service connection for a low back disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

6. The criteria for an effective date earlier than May 19, 2011, for the grant of service connection for right side lumbar radiculopathy are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

7. The criteria to establish service connection for a neck/cervical spine disability are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Increased Rating Claims 

The Veteran claims that his service-connected low back disability and his right side lumbar radiculopathy are worse than the current ratings assigned of 20 and 10 percent, respectively.

A. General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, "staged ratings" are warranted as will be explained below, based on the facts found.

"[D]isability ratings are assigned based on a 'condition,' rather than on any symptoms of a particular condition."  Thus, separate disability ratings under the same diagnostic code are not assignable "for different symptoms of an underlying spinal condition, such as pain, ankylosis, or muscle spasms."  In other words, "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  However, separate ratings may be assignable under different diagnostic codes where a disability involves distinct conditions.  Cullen v. Shinseki, 24 Vet. App. 74, 80-81, 84 (2010). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Thus, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015).  A rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti, 27 Vet. App. at 427.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  See id. at 427-28 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Increased Rating for Low Back Disability

By way of the June 2013 rating decision, the RO granted service connection for DDD of the lumbar spine and assigned a 20 percent rating under DC 5237, which contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula")

A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id. 

Under the rating criteria for intervertebral disc syndrome (IVDS), a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his low back disability until the record, on May 25, 2017, demonstrates an increase in the disability to 40 percent under DC 5237.

Prior to the May 25, 2017 VA examination, VA treatment records (including CAPRI records) do not show that the Veteran more nearly approximates forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, although the Veteran has consistently demonstrated pain on movement.

The Veteran underwent a VA examination in April 2013 for his back.  A history of pain on movement was noted.  He has a history of multiple injections in his lower back to manage the pain.  He reported flare-ups and limited range of motion when the flare-ups were occurring.  Upon examination, in relevant part, forward flexion ended at 45 degrees with painful motion beginning at 30 degrees.  He was able to do the repetitive use testing and his final endpoint was at 45 degrees for flexion.  He had functional loss due to pain on movement and guarding and/or muscle spasms.

He was afforded another VA examination in May 2017, where his initial range of motion for forward flexion was to 40 degrees.  However, with repetitive use testing, his range of motion decreased to 20 degrees for the endpoint for flexion.  This examination was conducted during a flare-up and it translated into actual tangible loss of motion from 40 degrees to 20 degrees.  

The Board also considered the Veteran's testimony regarding his back disability.  The Veteran received morphine shots in his back from 2009 to 2014.  He also stated that he was losing his ability to stand up straight.  When he stands up, he has a slight bend in his back; he cannot bend backwards.  When he bends side to side, he can do it but without great vigor.  He uses a back brace.  

Based on the evidence of record, the Board finds that an increased rating of 40 percent is warranted, effective May 25, 2017.  Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The facts, as demonstrated by the record, show that from the date of the VA examination (May 25, 2017), the Veteran's disability warranted a 40 percent rating as he had forward flexion of less than 30 degrees upon testing.  Prior to this examination, there is no basis to award a higher rating as the evidence did not demonstrate range of motion measurements below 30 degrees for flexion.  

While painful motion began at 30 degrees during his examination in 2013, the Veteran was able to complete repetitive use testing, ending at 45 degrees for forward flexion.  The pain has to cause functional loss in terms of degrees.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  As such, the Veteran's back does not warranted a 40 percent rating until it is demonstrated by the facts found, which is from the May 25, 2017 VA examination onward.  

The Veteran has not been shown at any point during the appeal period to have favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings across different examinations, it is apparent that the Veteran's spine is not fixated or immobile.  There is no evidence of any ankylosis, thus a 50 percent or a 100 percent evaluation is unwarranted. 

An increased evaluation under other potentially applicable diagnostic codes has also been considered.  Schafrath, 1 Vet. App. at 595.  To this end, the Board has considered the Veteran's testimony as to his incapacitating episodes.  See Bd. Hr'g. Tr. at 11-13.  During a 12-month period, the Veteran estimates that he has anywhere from 8 or 9 incapacitating episodes and they generally keep him down for 2 or 3 weeks at a time.  However, an increased evaluation under these codes for intervertebral disc syndrome is not warranted because the record did not demonstrate any physician-ordered bed rest.  38 C.F.R. § 4.71a, DC 5243.  In fact, he denied that a physician has prescribed best rest for him post service, or during the appeal period.  See Bd. Hr'g. Tr. at 13.  Additionally, an evaluation in excess of 20 percent is not provided for degenerative or traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Accordingly, an increased evaluation is not warranted under any alternative diagnostic codes.

In conclusion, for the period of the appeal from May 25, 2017 onward, a 40 percent disability rating is warranted for the low back; however, prior to this date, an excess of 20 percent is not warranted.

C. Increased Rating for Right Side Lumbar Radiculopathy

By way of the June 2013 rating decision, the RO granted service connection for right side lumbar radiculopathy with a 10 percent rating, secondary to the low back, under DC 8520.  

Neurological conditions are rated pursuant to 38 C.F.R. § 4.124a.  A rating is assigned based on the particular nerve involved and whether the disability is manifested by neuritis, neuralgia and/or incomplete or complete paralysis of the particular nerve involved.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

38 C.F.R. § 4.124 provides that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20 and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the relevant nerve; where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The Veteran underwent his first examination for his right side sciatic condition in April 2013.  He complained of numbness and tingling of the right leg.  The symptoms of constant pain, dull intermittent pain, paresthesia and/or dysesthesias, and numbness were noted to all be "mild."  He had normal reflexes, normal muscle strength, no atrophy, and there were some notations of a decrease in sensory for the right lower leg/ankle and foot/toes; however the thigh and the knee were normal on the right side.  The examiner noted him to have right side sciatica, or incomplete paralysis, that was "mild" in severity.  This condition impacts his ability to work as he had flare ups of the right leg associated with his back pain which impacted his ability to perform his duties.  

The Veteran underwent a peripheral nerves examination by VA in May 2017.  Upon testing, the Veteran had incomplete paralysis for the right side sciatic nerve that was described by the examiner to be "moderate" in severity.  His right leg weakness was noted to be in part due to pain on movement, and it was noted as "moderate" sciatic neuropathy due to the degree of his pain, which, as the examiner acknowledged, impacts the Veteran's ability to work.  The Veteran did not have reflex issues or muscular atrophy, but he had decreased sensation in all parts of his right leg, from L3/4 down to L5.  

As the Veteran's disability picture has been demonstrated to be "moderate" for his right side radiculopathy, a 20 percent rating is warranted from May 24, 2017, the date of the examination which supports the facts of the increase.  Prior to May 24, 2017, as discussed, the Veteran's right leg does not warrant a higher disability rating than the currently assigned 10 percent.  The Veteran's testimony described weakness in his leg which has already been contemplated by the 10 percent rating; he has not described symptoms of "moderate" impairment and it has not been demonstrated by the record until May 24, 2017 at his VA examination upon additional testing.

A rating higher than 20 percent is not warranted at any point during the appeal period as "moderately severe" or "severe incomplete" paralysis was not shown.  In fact, as mentioned above, the Veteran's tests showed normal results in terms of strength and reflexes; there was no muscular atrophy.  There is no complete paralysis.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Earlier Effective Date Claims

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Generally, for the grant of entitlement to service connection, the effective date will be the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016). 

Generally, an unappealed RO rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014).  With regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the [VA] . . . may be considered an informal claim.  Such informal claim must identify the benefit sought."  See 38 C.F.R. § 3.155(a).

In review of the evidence of record, the Board finds that the criteria for an effective date prior to May 19, 2011 for the grant of entitlement to service connection for a low back disability have not been met.  

The Veteran's earlier effective claim is on appeal from a June 2013 rating decision that granted entitlement to service connection for a low back disability, effective May 19, 2011, which is the date that VA received the Veteran's submission of the VA Form 21-526b, Veteran's Supplemental Claim for Compensation, which included a claim of service connection for a back injury and right side sciatic condition, secondary to his back.  

The record shows that the Veteran first filed a claim of service connection for a back injury in September 1995, which was denied by the RO in a February 1996 rating decision.  While the Veteran was notified of this rating decision and his appellate rights in a March 1996 letter, he did not submit a timely notice of disagreement as to this rating decision or submit new and material evidence within one year of the notification.  Accordingly, the February 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As referenced above, with regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  In this case, there has been no communication from the Veteran regarding the issue of the low back until the Veteran filed his claim again in May 19, 2011.  While medical records, mostly pertaining to other disabilities for which he was seeking service connection, have been added to the record since 1996, some of which include complaints of his back, these medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b); see Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen the claim prior to May 19, 2011, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r).

The Board notes that the May 19, 2011 date is later than the "date entitlement arose" for the low back disability.  If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  Thus, May 19, 2011 is the correct effective date for the low back award.

With respect to right side lumbar radiculopathy, VA received the Veteran's claim for entitlement to service connection for a sciatic nerve condition on April 29, 2011.  See Submission by DAV, including VA Form 21-4138.  This submission by the Veteran's representative, approximately one month prior to the May 19, 2011 claim, constitutes an informal claim for service connection for the right side lumbar radiculopathy (previously claimed as sciatic nerve condition) under the provisions of 38 C.F.R. § 3.155(a).  However, it is not later than the date entitlement arose.  The date entitlement arose is the date of the claim to reopen service connection for the low back disability because without the primarily disability being service connected, the Veteran would not be in receipt of service connection for right side lumbar radiculopathy, secondary to his back disability.  See June 2013 Rating Decision.  Thus, May 19, 2011 is the proper effective date for the right side lumbar radiculopathy.

An effective date earlier than May 19, 2011 for both the service-connected low back disability and right side lumbar radiculopathy is not warranted.

III. Service Connection 

The Veteran avers that he has a current neck/cervical spine disability that is directly related to service.  Specifically, he asserts that his neck disability is related to carrying backpacks in service.  He has also stated that he was hit in the neck with a duffel bag in service while unloading a truck.  See October 2013 VA Treatment Record.  Alternatively, the Veteran testified that he "broke [his] neck" in service and that he did not realize this until he was reading his medical records post service.  See Bd. Hr'g. Tr. at 24-25.  Also, at his hearing, the Veteran's representative raised the issue of his previous VA examinations being inadequate with respect to his neck; there was no examination given to him for his neck/cervical spine condition.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

At the outset, the Board notes that VA did not provide the Veteran with an examination specifically for his neck/cervical spine.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  There is no source of evidence other than his statements to link the neck/cervical spine disability to an in-service accident.  The Board finds that only the first element of the McLendon test is satisfied as there is evidence of a current disability.  See October 2013 VA Treatment Record (diagnosis was indicated as cervical strain post motor vehicle accident, DDD/DJD with muscle spasm).

A review of the service treatment records show no complaints of, treatment for, or diagnoses of a neck or cervical spine injury in service.  There is no mention of a neck injury of any sort, whether it was as serious as being a "broken neck" condition or an injury due to carrying backpacks or being hit in the neck with a duffel bag.  In fact, at separation from service, the Veteran's neck was normal and he did not have any complaints regarding his neck, though he had other conditions noted at the time of the separation from service.  As such, the Board does not find the Veteran's statements as to his in-service injury to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The second element of the McLendon test cannot be satisfied.  

Moreover, the Veteran has not presented any evidence of a nexus to service other than his statements.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As such, the Board finds that the third element of the McLendon test is not satisfied in the absence of competent and credible evidence to support such a link to service; thus, the evidence of record is insufficient to trigger VA's duty to provide an examination.  

Based on the evidence of record, it is clear that the Veteran has not met all three elements of service connection.  While there is a current diagnosis of record, there is no credible evidence of an in-service injury, and no competent and credible evidence of a link between the diagnosis and the in-service injury.  With only the first element of service connection satisfied (i.e., evidence of a current disability), service connection for a neck/cervical spine disability is not warranted.  See Holton, 557 F.3d at 1366. 


ORDER

A rating of 40 percent for the low back disability from May 25, 2017, onward, is granted, subject to the controlling laws governing the award of benefits.

A rating in excess of 20 percent for the low back disability prior to May 25, 2017, is denied.

An effective date earlier than May 19, 2011, for the grant of service connection for the low back disability, is denied.

A rating of 20 percent for the right side lumbar radiculopathy from May 24, 2017, onward, is granted, subject to the controlling laws governing the award of benefits.

A rating in excess of 10 percent for the right side lumbar radiculopathy prior to May 24, 2017, is denied.

An effective date earlier than May 19, 2011, for the grant of service connection for right side lumbar radiculopathy, is denied.

Service connection for a neck/cervical spine issue is denied.


REMAND

The Board now turns to the Veteran's claim for entitlement to a TDIU for the entire appeal period.  The Veteran claims that his service-connected disabilities preclude him from gainful employment.

After factoring in the Board's decision herein, the Veteran in receipt of service connection for a low back disability (20 percent from May 19, 2011 to May 24, 2017), a right knee disability (10 percent from March 10, 1995), a left knee disability (10 percent from April 6, 2001), residuals of a right knee ligament repair (10 percent from September 1, 2002), lumbar radiculopathy (10 percent from May 19, 2011 to May 23, 2017), and two noncompensable ratings for the left hand and residual scars on the right knee.  The Veteran has a combined rating of 50 percent prior to May 25, 2017, which does not meet the schedular requirements for the period of the appeal, but from May 25, 2017, he meets the schedular requirements with a total rating of 70 percent when considering 38 C.F.R. §§ 4.16(a), 4.25 (combined ratings table), and 4.26 (bilateral factors).

On review, the Board notes that the Veteran was recently awarded vocational rehabilitation subsistence allowance for training at Delgado Community College City Park, effective June 1, 2016.  See Virtual VA eFolder.  He was also given Chapter 31 subsistence in September and November 2015.  It does not appear that the Veteran's complete vocational rehabilitation folder was scanned into the electronic record nor were these considered by the AOJ.  As these are relevant to the TDIU claim, the Board must remand for the AOJ to obtain and review them in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's complete vocational rehabilitation records and ensure that they are made part of the record.

2. Then, upon reviewing the vocational rehabilitation records, readjudicate the issue of entitlement to a TDIU for the entire appeal period.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


